                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

LANCE ADAM GOLDMAN,

                     Plaintiff,                       Case Number: 2:18-cv-11666
                                                      HON. GEORGE CARAM STEEH
v.

STATE OF MICHIGAN, ET AL.,

                     Defendants.
                                         /

     ORDER DENYING PLAINTIFF’S APPLICATION TO PROCEED WITHOUT
      PREPAYING FEES (ECF 24) AND MOTION FOR ORDER COMPELLING
        PRODUCTION OF CERTIFIED ACCOUNT STATEMENT (ECF 25)

        Michigan prisoner Lance Adam Goldman filed a pro se civil rights complaint

under 42 U.S.C. § 1983. The Court granted Plaintiff leave to proceed without

prepayment of the filing fee under 28 U.S.C. § 1915(a)(1). The Court screened the

complaint, see 28 U.S.C. §§ 1915(e)(2) & 1915A, and dismissed it for failure to state a

claim upon which relief could be granted. See ECF No. 5. Now before the Court are

Plaintiff’s Application for Leave to Proceed on Appeal Without Prepaying Fees and

Motion for Order Compelling Michigan Department of Corrections to Provide Certified

Account Statement.

        The Court held that an appeal from the Court’s dismissal of the complaint could

not be taken in good faith and declined to certify Plaintiff to pursue an appeal in forma

pauperis. See 7/17/18 Order of Summary Dismissal (ECF No. 5). The Court finds no

basis for reconsideration and will deny Plaintiff’s application. See E.D. Mich. L.R.
7.1(h)(3).

       On March 4, 2019, Plaintiff filed a motion asking the Court to compel the

Michigan Department of Corrections (MDOC) to provide him with a 6-month certified

account statement. A prisoner seeking to proceed in forma pauperis must submit a

certified copy of a prison trust-fund account statement for the 6-month period preceding

the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff claims the MDOC

refuses to provide him with the account statement. Plaintiff’s filings in another case

pending in this district contradict his statement. See Goldman v. Hatatu Elum, et al., No.

2:19-cv-10390. On March 7 and 8, 2019, Plaintiff filed certificates of prisoner trust-fund

account activity in that proceeding. See ECF Nos. 9 and 10. He, therefore, had these in

his possession at approximately the same time he filed this motion. The motion is denied.

       Accordingly, IT IS ORDERED that Petitioner’s Application for Leave to Proceed

on Appeal Without Prepaying Fees (ECF No. 24) and Motion for Order Compelling

Michigan Department of Corrections to Provide Certified Account Statement (ECF No.

25) are DENIED.



                                          S/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE
Dated: August 1, 2019




                                             2
